In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-972V
                                    Filed: November 2, 2016
                                         UNPUBLISHED

****************************
DONNIE JORDAN,                         *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
v.                                     *      Influenza (“Flu”) Vaccination; Shoulder
                                       *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *      (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On August 10, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of his September 11, 2015 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On October 31, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded “that petitioner’s alleged injury
is consistent with a shoulder injury related to vaccine administration (‘SIRVA’) and
recommends that compensation be awarded in this case.” Id. Respondent further
agrees “that a preponderance of evidence establishes that the injury to petitioner’s left

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
shoulder was caused-in-fact by the administration of his September 11, 2015, flu
vaccine, and that petitioner’s injury is not due to factors unrelated to the administration
of the flu vaccine.” Id. at 3-4. Respondent also indicates that the “the statutory six
month sequela requirement has been satisfied” and concludes that petitioner’s “left
shoulder injury is compensable as a ‘caused-in-fact’ injury under the Act.” Id. at 4.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2